Exhibit 10.1

THIRD AMENDMENT

 

TO

 

OMNIBUS AGREEMENT

 

among

 

TRANSMONTAIGNE INC.

 

TRANSMONTAIGNE GP L.L.C.

 

TRANSMONTAIGNE PARTNERS L.P.

 

TRANSMONTAIGNE OPERATING GP L.L.C.

 

and

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

 


--------------------------------------------------------------------------------


 

THIRD AMENDMENT
TO
OMNIBUS AGREEMENT

THIS THIRD AMENDMENT TO OMNIBUS AGREEMENT (“Third Amendment”) dated as of
December 29, 2006, but effective for all purposes as of January 1, 2007 (the
“Effective Date”) is entered into by and among TransMontaigne Inc., a Delaware
corporation (“TMG”), TransMontaigne GP L.L.C., a Delaware limited liability
company (the “General Partner”), TransMontaigne Partners L.P., a Delaware
limited partnership (the “Partnership”), TransMontaigne Operating GP L.L.C., a
Delaware limited liability company (the “OLP GP”), and TransMontaigne Operating
Company L.P., a Delaware limited partnership (the “Operating Partnership”).  The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.”

R E C I T A L S:

A.            The Parties have previously entered into an Omnibus Agreement,
effective as of May 27, 2005 (the “Original Agreement”).

B.            The Parties have previously amended the Original Agreement by
execution of the First Amendment to Omnibus Agreement dated October 31, 2005
(the “First Amendment”), and the Second Amendment to Omnibus Agreement dated as
of January 1, 2006 (the “Second Amendment”; the Original Agreement, as amended
by the First Amendment and the Second Amendment, the “Amended Agreement”).

C.            The Operating Partnership has entered into a Facilities Sale
Agreement dated as of December 29, 2006 (the “FSA”) with TransMontaigne Product
Services Inc. (“TPSI”) to purchase certain refined petroleum product terminals
and related truck loading, marine dock facilities, LPG storage facilities and
other assets located in the Brownsville Terminal Complex and the River
Facilities Complex (each as defined in the FSA, and collectively, the
“Facilities”) from TPSI (the “Transaction”), which Transaction is anticipated to
close on or about December 29, 2006 (the “Closing Date”).

D.            Pursuant to the Amended Agreement, TMG has agreed to provide
management, legal, accounting and tax services (the “Services”) with respect to
the Facilities from and after the Closing Date, as well as provide personnel to
operate the Facilities.

E.             As set forth in Section 4.1(a) of the Amended Agreement, in the
event the Partnership or any of its affiliates should acquire or construct
additional assets during the term of the Amended Agreement, TMG may propose and
the Partnership and the General Partner may agree to pay a revised
administrative fee for the provision by TMG of the Services.

F.             In conjunction with the Transaction, and as provided in Section
4.1(a) of the Amended Agreement, the Parties desire to further amend the Amended
Agreement in certain respects.


--------------------------------------------------------------------------------




 

NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

1.             Definitions.  Capitalized terms, unless otherwise defined herein,
shall have the meanings ascribed thereto in the Amended Agreement.

2.             Administrative Fee.  Subparagraph (a) of Section 4.1 of the
Amended Agreement shall be amended by deleting the reference to $3,250,000 with
respect to the Administrative Fee (which, pursuant to Section 4.1(a) of the
Amended Agreement, was increased to $3,400,000), and in lieu thereof inserting
the sum of $6.9 Million, representing an increase of $3,500,000 to reflect the
Partnership’s increased allocation of the cost of the Services to be provided to
the Partnership by TMG and its affiliates as a result of the Transaction.

3.             Effective Time.  This Third Amendment shall be effective as of
the Effective Date.

4.             Governing Law.  This Third Amendment shall be subject to and
governed by the laws of the State of Colorado, excluding any conflicts-of-law
rule or principle that might refer the construction or interpretation of this
Third Amendment to the laws of another state.  Each Party hereby submits to the
jurisdiction of the state and federal courts in the State of Colorado and to
venue in Denver, Colorado.

Except as otherwise amended herein, the remaining terms and provisions of the
Amended Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Parties have executed this Third Amendment as of the
date above set forth.

 

TRANSMONTAIGNE INC.

 

 

 

 

 

By:

/s/ William S. Dickey

 

 

Name:

William S. Dickey

 

 

Title:

Executive Vice President and Chief

 

 

 

Operating Officer

 

 

 

 

 

 

 

 

 

TRANSMONTAIGNE GP L.L.C.

 

 

 

 

 

By:

/s/ William S. Dickey

 

 

Name:

William S. Dickey

 

 

Title:

Executive Vice President and

 

 

 

Chief Operating Officer

 

2


--------------------------------------------------------------------------------




 

 

TRANSMONTAIGNE PARTNERS L.P.

 

 

 

 

 

By:

TransMontaigne GP L.L.C.

 

Its General Partner

 

 

 

 

 

By:

/s/ William S. Dickey

 

 

Name:

William S. Dickey

 

 

Title:

Executive Vice President and

 

 

 

Chief Operating Officer

 

 

 

 

 

 

 

 

 

TRANSMONTAIGNE OPERATING GP L.L.C.

 

 

 

 

 

By:

/s/ William S. Dickey

 

 

Name:

William S. Dickey

 

 

Title:

Executive Vice President, Chief

 

 

 

Operating Officer

 

 

 

 

 

 

 

 

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

 

 

 

 

By

TransMontaigne Operating GP L.L.C.

 

Its General Partner

 

 

 

 

 

By:

/s/ William S. Dickey

 

 

Name:

William S. Dickey

 

 

Title:

Executive Vice President, Chief

 

 

 

Operating Officer

 

3


--------------------------------------------------------------------------------